             Case 5:18-cv-00312-DAE Document 30 Filed 04/03/19 Page 1 of 9




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                  SAN ANTONIO DIVISION

JOANNA CASTRO,                                         §
PLAINTIFF                                              §
                                                       §
        V.                                             §                 CIVIL NO. S:18-CV-00312-DAE
                                                       §
ALBERT SALINAS,                                        §
DEFENDANT                                              §


         DEFENDANTS' REPLY TO PLAINTIFF'S RESPONSE IN OPPOSITION
                TO DEFENDANTS' 12 (b)(6) MOTION TO DISMISS
                 PLAINTIFF'S SECOND AMENDED COMPLAINT


TO THE HONORABLE U.S. DISTRICT COURT:

        DEFENDANTS RENE VALENCIANO ("Valenciano") and the CITY OF OLMOS PARK

("City") (also referred to herein collectively as "Defendants") file this its Reply to Plaintiffs

Response in Opposition to Defendants' February 15, 2019, Motion to Dismiss Plaintiffs Second

Amended Complaint ("Response") [Dkt. 25] as authorized by the Federal Rules of Civil Procedure

12(b)(l) and (6). Defendants respectfully submit the following:

                                ARGUMENTS AND AUTHORITIES

1.      Plaintiff continues to fail to state a claim against Defendants Valenciano and the City for

which relief can be granted, because Plaintiffs Second Amended Complaint does not have

sufficient factual matter to assert that a widespread practice of an official policy by Chief

Valenciano, as a final policymaker, violated Plaintiffs constitutional rights.




Defendants' Reply to Plaintiffs Response to l2(b)(6) Motion to Dismiss                          Pagel
             Case 5:18-cv-00312-DAE Document 30 Filed 04/03/19 Page 2 of 9




                                                      I.
             PLAINTIFF'S SECOND AMENDED COMPLAINT PROVIDES
         NO FACTUAL BASIS FROM WHICH THE COURT MAY INFER THAT
               ANY POLICY, PRACTICE AND/OR CUSTOM EXISTED

     A. Plaintiff does not meet the pleading standard requirement under Federal Rules of
        Civil Procedure 8(a)(2) to survive a dismissal of a Monell claim.

2.      Plaintiff cannot recover a judgment against the city under §1983, because Plaintiff has not

alleged or established that she sustained a deprivation of a constitutional or other federally

protected right as a result of some official policy, practice or custom which was officially adopted

by the City. Monell v. Department of Social Services, 436 U.S. 658, (1978). One of Plaintiffs

conclusory bases of alleged Monell liability against the City is: "The City of Olmos Park adopted

Valenciana 's anti-filming stance when city officials threatened to have people arrested for filming

a city council meeting wherein open carry was addressed." [Dkt. 25, p. 8,      1 8].   Plaintiff is not

specific with a date(s) of the alleged occurrence(s); what City officials or employees threatened to

arrest what people; if Plaintiff was one of the people threatened; what City Council meeting is

Plaintiff referring to; is the referenced "anti-filming stance" the alleged policy or a perceived

position of the municipality; what constitutional rights were violated; and how does this dissimilar

single incident establish a well settled practice or custom of the City.

3.      Plaintiff must plead specific facts and show that her injury resulted from a permanent and

well-settled practice or custom of the City. Fraire v. City ofArlington, 957 F 2d 1268, 1278 (5th

Cir. 1992). Assuming, Plaintiff is correct that a heightened pleading standard does not apply to a

dismissal of a Monell claim, Plaintiffs contention that her above-referenced short and plain

statement ofher alleged claim under Federal Rule of Civil Procedure 8(a)(2) is all that is required

to survive a 12(b) motion to dismiss, is unrealistic and is without merit. Plaintiffs claim, accepted

as true, must be plausible on its face. Ashcroi v. Iqbal, 556 U.S. 662, 129 S. Ct. 1937, 1949



Defendants' Reply lo Plaintifrs Response to l2(b)(6) Motion to Dismiss                           Page 2
             Case 5:18-cv-00312-DAE Document 30 Filed 04/03/19 Page 3 of 9




(2009). However, a claim is considered "plausible" if it contains factual content that allows a

court to draw a reasonable inference if a defendant is liable for the alleged misconduct. Id. at 678.

In this case, one assumption, without the specific pleadings noted above, is that Plaintiff's claim

is based solely on the legal conclusion that the City created a policy by the implementation of the

Police Chief's alleged position of "anti-filming" by unnamed third parties. "[T]he pleading

standard Rule 8 announces does not require detailed factual allegations, but it demands more than

an unadorned, the-defendant-unlawfully-harmed-me accusation." Id. at 678-79. "(A] complaint

[does not] suffice ifit tenders naked assertions devoid of further factual enhancement." Id. In the

instant case, Plaintiff's contentions are mere unsubstantiated, vague conclusory allegations of a

single incident which cannot support Plaintiff's alleged deprivation of an unspecific constitutional

right.

     B. Plaintiff cannot show a persistent widespread practice of an official policy.

4.       Not only does Plaintiff not sufficiently allege a pattern of similar incidents, Plaintiff cannot

show that the alleged occurrence(s) happened for "so long or so frequently" that provides the City

with knowledge that the objectionable conduct is the expected, accepted practice of the City's

police officers in order to demonstrate a pattern occurring prior to Plaintiff's incident of February

20, 2018. Plaintiff must demonstrate "a pattern of abuses prior to her confrontation with Officer

Salinas that transcends the error made in a single case." Piotrowski v. City ofHouston, 237 F.3d

567, 582 (5th Cir. 2001); Barr v. City of San Antonio, No. SA-06-CA-0261, 2006 WL 2322861,

at *4 (W.D. Tex. July 25, 2006) (holding that a pattern was alleged when the City had been named

as a defendant in four similar lawsuits); Rivera v. City of San Antonio, No. SA-06-CA-235-XR,

2006 WL 3340908, at * 12-13 (W.D. Tex. Nov. I 5, 2006) (finding that a pattern was alleged when

hundreds of complaints against the police were filed without any disciplinary action being taken).



Defendants' Reply to Plaintiffs Response to 12(b)(6) Motion to Dismiss                             Page 3
             Case 5:18-cv-00312-DAE Document 30 Filed 04/03/19 Page 4 of 9




Prior to February 20, 2018, Plaintiff cannot demonstrate that there were a pattern of abuses by the

City of an alleged policy of "anti-filming stance" against Plaintiff or third parties. Plaintiff does

not demonstrate a pattern of "similar" incidents, but a single unrelated isolated incident that took

place at an unspecific time by unidentified city officials to unidentified third parties. Plaintiff

presents by pleading nothing but conjecture. In addition, Plaintiff has not plead any facts nor has

she alleged that the City's widespread practice a policy was the "moving force" behind the

Plaintiff's alleged injuries, which is necessary to support her Monell claim against the City.

Monell, 436 U.S. at 694.

     C. Police Chief Rene Valenciano is not a City of Olmos Park final policy maker.

5.      Another of Plaintiff's flawed contentions which forms the basis of Plaintiffs alleged

Monell liability against the City is that Valenciano is a final policy maker for the City of Olmos

Park. Unconstitutional policy is attributable to the governing body of a city where the policy was

made by an official to whom the governing body gave policymaking authority. Flanagan v. City

of Dallas, Texas, 48 F. Supp. 3d 941, 948 (N.D. Tex., Sept 23, 2014) citing Bennett v. City of

Slidell, 728 F.2d 762, 768 (5 th Cir.1984) (en bane). The Fifth Circuit "has long distinguished

between final decisiomnaking authority and final policymaking authority." Valle v. City of

Haus., 613 F.3d 536, 542 (5 th Cir.2010). "Municipal liability attaches only where the

decisiomnaker possesses final authority to establish municipal policy with respect to the action

ordered." Pembaur v. City of Cincinnati, 475 U.S. 469, 481, 106 S.Ct. 1292, 89 L.Ed.2d 452

(1986). Attached as Exhibit "A" is an affidavit of the City Manager of the City of Olmos Park,

Celia DeLeon, demonstrating that Police ChiefValenciano is not a final policy maker for the City,

but is an appointed City employee who must seek approval of any recommended policy matters

for his department through the City Manager and City Council. Attached to Ms. De Leon's



Defendants' Reply to Plaintiffs Response to 12(b)(6) Motion to Dismiss                         Page4
             Case 5:18-cv-00312-DAE Document 30 Filed 04/03/19 Page 5 of 9




affidavit is Exhibit Al, City Ordinance Sec. 22-1, establishing that the Chief of Police is appointed

by and serves as the pleasure of the City Manager subject to the approval of the City Council, the

police department is subject to the City's administrative policies in Chapter 2 of the Code of

Ordinances, and that appointment of patrolmen are subject to the approval of the City Manager;

Exhibit A2, City Ordinance Sec. 2-2, establishing the powers and duties of the City Manager and

providing in Subsection (e) (2) that the City Manager shall exercise supervision and control over

all departments now created or to be created by the City Council unless otherwise provided;

Exhibit A3, City Ordinance Sec. 2-7, establishing that the City Manager, with the approval of City

Council, may change or amend the administrative rules in Chapter 2 in order to promote the interest

of the City; and Exhibit A4, City of Olmos Park organizational chart displaying Police Chief

Valenciano's position under and subordinate to the City Manager and City Council. It is proper

in deciding a 12(b)(6) motion to take judicial notice of matters of public record. Norris v. Hearst

Trust, 500 F.3d 454, 461 n. 9 (5 th Cir. 2007). Defendant requests that the Court take judicial

notice of the City of Olmos Park Ordinances and organizational chart which are public records.

6.      As demonstrated by the affidavit of the City Manager and supporting attachments,

Plaintiffs allegation that Police Chief Valenciano is the final policymaker for the Olmos Park

Police Department is insufficient to support Plaintiffs allegation of municipal liability. In a

similar case, the City of Olmos Park's Ordinances and the City of Dallas' Charter are analogous

in not bestowing policymaking authority on its Police Chief. In lvforeno v. City of Dallas 2015

WL 3890467 (N.D. Tex., June 18, 2015) the court held that, "as a matter of law, the Dallas City

Charter does not characterize the Chief of Police as the final policy maker for purposes of Section

1983 liability, as his actions are subject to review by the City Manager, who is in turn supervised

by the City Council," Id. at *5 citing Mosser v. Haney, No 3:03-CV-2260-8, 2005 WL 1421440,



Defendants' Reply to Plaintiff's Response to 12(b)(6) Motion to Dismiss                        Page 5
             Case 5:18-cv-00312-DAE Document 30 Filed 04/03/19 Page 6 of 9




*4 (N.D. Tex. June 17, 2005) ("([T]he Chief of Police is not the policymaker for Dallas's police

department, as he remains subject to the rules and supervision of the City Manager"). Plaintiff

has neglected to provide factual assertions sufficient to create a reasonable inference that the Chief

of Police has been delegated certain authority. Due to Plaintiffs absence of clear factual

assertions indicating the delegation of authority to Chief Valenciano, Plaintiffs Second Amended

Complaint is deficient in asserting that Chief Valenciano is the final policymaker for the City of

Olmos Park.       In fact, Plaintiffs argument is counterintuitive, because she contends that the City

adopted an alleged unconstitutional policy by a Police Chief with no final policy making authority.

The only issue presented by Plaintiff is that the Olmos Park Chief of Police Valenciano is a final

policy maker, which City Manager De Leon's affidavit with supporting City's Ordinances and

case law establishes that he is not.       Since Plaintiff cannot identify a City policymaker, the City

retains its sovereign immunity from Plaintiffs' claims and therefore, the City should be dismissed

from this case.

                                                 II.
                              No Constitutional Violation by Valenciano

7.      The affidavit of the City Manager, Celia De Leon, with supporting legislative (ordinance)

authority demonstrates that Chief Valenciano is not a policymaker nor a final policymaker for the

City of Olmos Park. Also, as referenced above, Plaintiffs absence of clear factual assertions

indicating the delegation of authority to ChiefValenciano, Plaintiffs Second Amended Complaint

is deficient in asserting a final policymaker for the City of Olmos Park.    In his individual capacity,

Plaintiff still fails to state a cognizable claim against Defendant Valenciano under the First, Fourth

and Fourteenth Amendments and Valenciano retains his qualified and/or official immunity from

suit. Qualified immunity protects "all but the plainly incompetent or those who knowingly violate

the law." Id. (quoting Malley v. Briggs, 475 U.S. 335, 341 (1986)). One example, qualified


Defendants' Reply to Plaintiffs Response to 12(b)(6) Motion to Dismiss                            Page 6
             Case 5:18-cv-00312-DAE Document 30 Filed 04/03/19 Page 7 of 9




immunity protects Defendant against the allegation that Defendant caused Plaintiff to be arrested

unreasonably. Id. at 344. As Plaintiff alleges in her Second Amended Complaint," ... Valenciano

and the City of Olmos Park ... caused her {Mrs. Castro} to be arrested unreasonably.... " [Dkt.

l 7 i!34]. As plead, no constitutional violation has occurred and Valenciano retains his qualified

immunity from suit.       The only other claim Plaintiff asserts against Valenciano is Plaintiffs

Response is that Valenciano "planned to arrest open carry activists, and then ordered the arrest of

Castro pursuant to that plan." [Dkt. 25, pg. 3]. Plaintiff is asserting that Valenciano ordered the

arrest of Plaintiff prior to the February 20, 2019 incident. "Since filing the lawsuit, Plaintiff

learned that Chief Valenciano had planned to arrest any activist associated with Jack Miller,

beginning weeks before Salinas encountered Joanna Castro (stated differently, he planned to arrest

them before there were facts upon which one could base a probable cause determination)." [Dkt.

25, pg. 2]. Logically following this alleged plan set in motion by Valenciano, why did Officer

Salinas or Officer Schumacher not arrest Plaintiff on the night of February 20, 2019 as directed by

Chief Valenciano?        As argued above, the FRCP Rule 8 standard demands more than an

unadorned, the-defendant-unlawfully-harmed-me accusation, which is what Plaintiff is exactly

doing in this conclusory allegation against Valenciano. It is clear that Plaintiff is attempting to

plead conclusory allegations against Chief Valenciano in order to include him in the instant

lawsuit, even though it is undisputed that Valenciano was not present at the February 20, 2019

incident or at the arrest of Plaintiff on March 27, 2019. Plaintiff has established no connection

between the alleged injuries suffered by Plaintiff and the alleged actions against Valenciano.

In addition, a suit against Valenciano in his official capacity is the same as a lawsuit against the

City and there is no need to maintain ChiefValenciano as an additional party defendant.




Defendants' Reply to Plaintiffs Response to 12(b)(6) Motion to Dismiss                        Page 7
             Case 5:18-cv-00312-DAE Document 30 Filed 04/03/19 Page 8 of 9




                                                      III.
        Plaintiff's Remaining Arguments in Her Response Are Not Legally Cognizable

8.      Defendants reassert their arguments made in there 12(b) Motion to Dismiss Plaintiffs

Second Amended Complaint that Plaintiff does not have standing under 12(b)(l) as a matter of

law, because Plaintiff cannot vicariously assert constitutional claim violations against Valenciano

and the City on behalf of Jack Miller and unknown and unidentified activists or third parties.

Defendants also aver that Plaintiffs Declaratory Judgment Action against Valenciano and the City

must also be dismissed.

                                                   IV.
                                          Conclusion and Prayer

        WHEREFORE, PREMISES CONSIDERED, Defendants pray the Court grant their

Motion to Dismiss Plaintiffs Second Amended Complaint and dismiss Plaintiffs claims against

Defendants Valenciano and the City identified above pursuant to FRCP l 2(b )( 1) and (6).

Defendants further request such other and further relief to which they may show themselves to be

justly entitled, at law and in equity.




Defendants' Reply to Plaintiffs Response to 12(b)(6) Motion to Dismiss                       Page 8
                  Case 5:18-cv-00312-DAE Document 30 Filed 04/03/19 Page 9 of 9




            SIGNED this,3 day of April, 2019.

                                                                      Respectfully submitted,

                                                                      DENTON NA VARRO ROCHA BERNAL & ZECH
                                                                      A Professional Corporation
                                                                      2517 N. Main Avenue
                                                                      San Antonio, Texas 78212
                                                                      Telephone:    (210) 227-3243
                                                                      Facsimile:    (210) 225-4481
                                                                      patrick.bemal@rampage-sa.com
                                                                      adolfo.ruiz@rrunpage-sa.com



                                                           BY:        PAT~7
                                                                      State Bar No. 02208750
                                                                      ADOLFO RUIZ
                                                                      State Bar No. 17385600
                                                                      COUNSEL FOR DEFENDANTS



                                                  CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of the foregoing il)§trument has been served
in accordance with the Texas Rules of Civil Procedure on this ?''"l'ctay of April, 2019, to the
following:

Millie L. Thompson                                                    E-NOTIFICATION
Law Office of Millie L. Thompson
1411 West Ave., Ste. 100
Austin, Texas 78701




CtientFi!es\Castro, J v Olmos Park TML (45233)\P!eadings\Dralls\Def Reply to PltfResp to Defs 12b MTD 2nd Amd Complaint 2019 0403.docx




Defendants' Reply to Plaintiffs Response to l2(b)(6) Motion to Dismiss                                                                   Page 9
